

 
 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT
 
(James L. Rose)
 
This EMPLOYMENT AGREEMENT, dated as of December 4, 2009 (this “Agreement”), is
by and between Orion Marine Group, Inc., a Delaware corporation (the “Company”),
and James L. Rose (the “Key Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has identified you as a Key Employee who is an integral
part of the Company’s operation and management;
 
WHEREAS, the Company recognizes your efforts as a Key Employee and desires to
reward those efforts to protect and enhance the best interests of the Company;
and
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS, INTERPRETATIONS, AND SPECIFIC CONSIDERATION
 
1.1 Specific Consideration.  As consideration for Key Employee executing this
Agreement, the Company will pay Key Employee a one-time signing bonus of
$15,000.00 within thirty days of Key Employee’s execution of this Agreement.
 
1.2 Definitions.
 
(a) “Base Salary” means the Key Employee’s base salary described in
Section 2.3(a), as such base salary may be increased (but not decreased) by the
Company from time to time.
 
(b) “Board” means the Board of Directors of the Company.
 
(c) “Cause” means:
 
(i) A material breach by Key Employee of Section 3.8 of this Agreement
(regarding the noncompetition and confidentiality provisions);
 
(ii) The commission of a criminal act by Key Employee against the Company,
including but not limited to fraud, embezzlement or theft;
 
(iii) The conviction, plea of no contest or nolo contendere, deferred
adjudication or unadjudicated probation of Key Employee for any felony or any
crime involving moral turpitude; or
 
(iv) Key Employee’s failure or refusal to carry out, or comply with, in any
material respect, any lawful directive of the Board consistent with the terms of
the Agreement which is not remedied within 30 days after Key Employee’s receipt
of written notice from the Company.
 
 
 

--------------------------------------------------------------------------------

 
(d) “Change in Control” means the occurrence of any of the following events:
 
(i) A “change in the ownership of the Company” which will occur on the date that
any one person, or more than one person acting as a group, acquires ownership of
stock in the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; however, if any one person or more than one person
acting as a group, is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons will not be considered a “change
in the ownership of the Company” (or to cause a “change in the effective control
of the Company” within the meaning of Section 1.2(d)(ii) below) and an increase
of the effective percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its stock
in exchange for property will be treated as an acquisition of stock for purposes
of this paragraph; provided, further, however, that for purposes of this
Section 1.2(d)(i), the following acquisitions will not constitute a Change in
Control:  (A) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company
or (B) any acquisition by investors (immediately prior to such acquisition) in
the Company for financing purposes, as determined by the Committee in its sole
discretion.  This Section 1.2(d)(i) applies only when there is a transfer of the
stock of the Company (or issuance of stock) and stock in the Company remains
outstanding after the transaction.
 
(ii) A “change in the effective control of the Company” which will occur on the
date that either (A) any one person, or more than one person acting as a group,
acquires (or has acquired during the 12 month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 35% or more of the total voting power of the stock of the
Company, except for (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company or (z) any acquisition by investors (immediately prior to such
acquisition) in the Company for financing purposes, as determined by the
Committee in its sole discretion or (B) a majority of the members of the Board
are replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.  For purposes of a “change in the effective
control of the Company,” if any one person, or more than one person acting as a
group, is considered to effectively control the Company within the meaning of
this Section 1.2(d)(ii), the acquisition of additional control of the Company by
the same person or persons is not considered a “change in the effective control
of the Company,” or to cause a “change in the ownership of the Company” within
the meaning of Section 1.2(d)(i) above.
 
(iii) A “change in the ownership of a substantial portion of the Company’s
assets” which will occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons)
assets of the Company that have a total gross fair market value equal to or more
than 40% of the total gross fair market value of all the assets of the Company
immediately prior to such acquisition or acquisitions.  For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.  Any transfer of assets to an entity that is
controlled by the shareholders of the Company immediately after the transfer, as
provided in guidance issued pursuant to the Nonqualified Deferred Compensation
Rules, will not constitute a Change in Control.
 
For purposes of this Section 1.2(d), the provisions of section 318(a) of the
Code regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option.  In addition, for purposes of this
Section 1.2(d) and except as otherwise provided in an Award agreement, “Company”
includes (x) the Company; (y) the entity for whom the Key Employee performs
services; and (z) an entity that is a stockholder owning more than 50% of the
total fair market value and total voting power (a “Majority Shareholder”) of the
Company or the entity identified in (y) above, or any entity in a chain of
entities in which each entity is a Majority Shareholder of another entity in the
chain, ending in the Company or the entity identified in (y) above.
 
 
 

--------------------------------------------------------------------------------

 
(e) “Code” means the Internal Revenue Code of 1986, as amended.
 
(f) “Disability” means a Key Employee’s disability within the meaning of the
Company’s long-term disability plan.  In the event of a dispute between the
parties as to whether the Key Employee is disabled, whether Key Employee is
disabled will be determined by the mutual agreement of a physician selected by
the Company or its insurers (the “Company Physician”) and a physician selected
by Key Employee (“Key Employee’s Physician”).  In the event that the Company
Physician and Key Employee’s Physician cannot agree on whether Key Employee is
Disabled, such determination will be made by a third physician who is jointly
selected by the Company Physician and Key Employee’s Physician.
 
(g) “Good Reason” means:
 
(i) a material breach of Section 2.3, including but not limited to reduction of
any component of Key Employee’s compensation set forth in Section 2.3(a) or (b)
without Key Employee’s consent; provided, however, that a reduction of Key
Employee’s compensation set forth in 2.3(b) with respect to bonus shall mean the
elimination of Key Employee’s ability to earn a bonus or a reduction in the
percentage of Base Salary Key Employee is eligible to earn as a bonus,
 
(ii) a material reduction of Key Employee’s duties (without the Key Employee’s
consent) from those in effect as of the Effective Date or as subsequently agreed
to by Key Employee and the Company, or
 
(iii) the relocation of the Key Employee’s primary work site to a location
greater than 50 miles from the Key Employee’s work site as of the Effective
Date.
 
(h) “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of section 409A of the Code and the regulations promulgated
thereunder.
 
(i) “Protection Period” means the period beginning on the date that is three
months prior to the occurrence of a Change in Control and ending 12 months
following the occurrence of a Change in Control.
 
(j) “Restricted Period” means (i) if Key Employee is terminated for Cause or
voluntarily resigns without Good Reason, the twenty-four month period
immediately following Employee’s last day of employment under this Agreement;
(ii) if Key Employee is terminated without Cause or voluntarily resigns with
Good Reason not during the Protection Period, the twelve month period
immediately following Employee’s last day of employment under this Agreement; or
(iii) if Key Employee is terminated without Cause or voluntarily resigns with
Good Reason during the Protection Period, the twenty-four month period
immediately following Employee’s last day of employment under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(k) “Without Cause” means termination by the Company of Key Employee’s
employment at the Company’s sole discretion for any reason, other than by reason
of Key Employee’s death or Disability, and other than a termination based upon
Cause.
 
1.3 Interpretations.  In this Agreement, unless a clear contrary intention
appears, (a) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision; (b) reference to any Article or Section,
means such Article or Section hereof; and (c) the word “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such term.
 
ARTICLE II
 
EMPLOYMENT AND DUTIES
 
2.1 Term.  The term of this Agreement will commence on the Effective Date of
this Agreement and end on March 31, 2011 (the “Initial Term”).  The Agreement
may be extended for an additional period at the end of the Initial Term
(“Renewal Term”) upon the mutual agreement of the parties entered into at least
30 days prior to the end of the Initial Term.
 
2.2 Position, Duties and Services.  The Key Employee will have such duties and
powers as will be determined from time to time by the Board consistent
therewith.  The Key Employee will perform diligently and to the best of his
abilities such duties.  The Key Employee’s employment will be subject to the
supervision and direction of the Board.
 
2.3 Compensation.
 
(a) Base Salary.  Key Employee will receive an initial Base Salary at the rate
of Two Hundred, Thirty-One Thousand Dollars ($231,000) per annum payable in
periodic installments in accordance with the Company’s normal payroll practices
and procedures, which base salary may be increased (but not decreased) by the
Company from time to time.
 
(b) Bonuses and Perquisites.  During the Employment Period, Key Employee will be
entitled to bonuses and perquisites as determined by the Board in its good faith
discretion.
 
(c) Car Allowance.  During the Employment Period, Key Employee will be entitled
to a monthly car allowance of $585.00.
 
(d) Incentive, Savings, Profit Sharing, and Retirement Plans.  During the
Employment Period, Key Employee will be entitled to participate in all
incentive, savings, profit sharing and retirement plans, practices, policies and
programs applicable generally, from time to time, to other similarly situated
employees of the Company.
 
(e) Welfare Benefit Plans.  During the Employment Term, Key Employee and/or Key
Employee’s family, as the case may be, will be eligible for participation in and
will receive all benefits under the welfare benefit plans, practices, policies
and programs applicable generally, from time to time, to other similarly
situated employees of the Company.
 
(f) Expenses.  During the Employment Period, Key Executive shall be entitled to
receive reimbursement for all reasonable business expenses, including, but not
limited to, those expenses expressly provided for in this Agreement, incurred by
the Key Executive in accordance with the policies, practices and procedures of
the Company. All such expenses are to be reimbursed to Key Executive in
accordance with the Company’s policies and procedures for reimbursing expenses,
but in no event shall any reimbursement payment be paid to Key Executive
following the last day of the calendar year following the calendar year in which
the expense was incurred. The amount of expenses for which Key Executive is
eligible to receive reimbursement during any calendar year shall not affect the
amount of expenses for which Key Executive is eligible to receive reimbursement
during any other calendar year during the term of this Agreement. Any
reimbursement payable in accordance with this Section 2.3(f) will not be subject
to liquidation or exchange for another benefit.
 
2.4 Severance Benefit.  Key Employee will be entitled to receive the severance
benefits described in ARTICLE III upon his termination of employment during the
term of this Agreement described in Section 2.1 provided he satisfies the
requirements outlined in ARTICLE III.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE III
 
EARLY TERMINATION
 
3.1 Death.  Upon the death of Key Employee during the Employment Period, the
Agreement will terminate and Key Employee’s estate will be entitled to payment
of his Base Salary through the date of such termination plus any benefits
accrued up to the date of his death payable pursuant to the terms of the benefit
plans specified in Section 2.3 in which Key Employee is a participant.
 
3.2 Disability.  In the event of Key Employee’s Disability during the term of
this Agreement described in Section 2.1, the Company may terminate Key
Employee’s employment in which case this Agreement will terminate and Key
Employee will be entitled to payment of the following benefits:  (a) his Base
Salary through the date of such termination; (b) long-term disability benefits
pursuant to the terms of any long-term disability policy provided to similarly
situated employees of the Company in which Key Employee has elected to
participate; and (c) payment of any benefits payable pursuant to the terms of
the benefit plans specified in Section 2.3 in which Key Employee is a
participant.
 
3.3 Termination for Cause or Voluntary Resignation by Key Employee Without Good
Reason.  If Key Employee’s employment is terminated during the term of this
Agreement for Cause or Key Employee voluntarily resigns from the employment of
the Company without Good Reason, Key Employee will be entitled to receive
(a) his Base Salary in effect at the time notice of termination is given through
the date of termination, (b) payment of any benefits payable pursuant to the
terms of the benefit plans specified in Section 2.3 in which Key Employee is a
participant, and (c) reimbursement of any outstanding expense eligible for
reimbursement.
 
3.4 Termination Without Cause or for Good Reason Not During the Protection
Period.  If, during the term of this Agreement as described in Section 2.1, the
Key Employee’s employment is terminated by the Company Without Cause or Key
Employee terminates his employment with the Company for Good Reason, and
Section 3.5 is not applicable, Key Employee will be entitled to receive (a) Key
Employee’s unpaid Base Salary through the date of termination; (b) payment of
any benefits payable pursuant to the terms of the benefit plans specified in
Section 2.3 in which Key Employee is a participant; (c) reimbursement of any
outstanding expenses eligible for reimbursement in accordance with the Company’s
policies and practices; (d) continued payment of Key Employee’s Base Salary for
a period of twelve months, in accordance with the Company’s standard payroll
practices; (e) monthly payment for a period of twelve months of $2,500 to cover
transitional expenses; (f) monthly payment for a period of twelve months of an
amount equal to Key Employee’s monthly car allowance; plus (g) a lump sum
payment equal to the most recent bonus awarded to Key Employee pursuant to the
Executive Incentive Plan (EIP) or any replacement plan.  The payments and
benefits described in this Section 3.4 shall begin or shall be paid, as
applicable to the form of payment described above for each payment or benefit,
to Key Employee within the sixty day period immediately following the Key
Employee’s termination of employment.
 
3.5 Termination Without Cause or for Good Reason During the Protection
Period.  If, during the term of this Agreement as described in Section 2.1, Key
Employee’s employment is terminated by the Company Without Cause or Key Employee
terminates his employment with the Company for Good Reason during the Protection
Period, Key Employee will be entitled to receive (a) Key Employee’s unpaid Base
Salary through the date of termination; (b) payment of any benefits payable
pursuant to the terms of the benefit plans specified in Section 2.3 in which Key
Employee is a participant; (c) reimbursement of any outstanding expenses
eligible for reimbursement in accordance with the Company’s policies and
practices; (d) a lump sum payment equal to twenty four months of Key Employee’s
Base Salary; (e) a lump sum payment equal to twenty four times $2,500 to cover
transitional expenses; (f) a lump sum payment equal to  twenty four times Key
Employee’s monthly car allowance; plus (g) a lump sum payment equal to two times
the most recent bonus awarded to Key Employee pursuant to the Executive
Incentive Plan (EIP) or any replacement plan.  The payments and benefits
described in this Section 3.5 shall begin or shall be paid, as applicable to the
form of payment described above for each payment or benefit, to Key Employee on
the later to occur of (i) the sixtieth day immediately following the Key
Employee’s termination of employment, or (ii) the date of the Change in Control.
 
3.6 Termination of Company’s Obligations.  Upon termination of Key Employee’s
employment for any reason, the Company’s obligations under this Agreement will
terminate and Key Employee will be entitled to no compensation and benefits
under this Agreement other than that provided in this
ARTICLE III.  Notwithstanding such termination, the parties’ obligations under
this ARTICLE III, including Section 3.8, will remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
3.7 Release.  Notwithstanding the foregoing provisions of this Section 3.7, Key
Employee will be entitled to the additional benefits specified in Section 3.4
(regarding termination Without Cause or for Good Reason not during a Protection
Period) and Section 3.5 (regarding termination Without Cause or for Good Reason
during a Protection Period) (i.e., those in addition to the payment of his Base
Salary through the date of termination and any benefits payable pursuant to the
terms of the benefit plans specified in Section 2.3 in which Key Employee is a
participant), only upon his execution (and non-revocation) of a waiver and
release of all claims in a form acceptable to the Company.  The waiver and
release document must be executed and delivered to the appropriate Company
representative on or before the fiftieth day period immediately following Key
Employee’s termination of employment.
 
3.8 Non-Competition, Confidentiality.
 
(a) Agreement not to Compete.  In consideration of the Company’s promise to
provide Key Employee with Confidential Information, as defined in
Section 3.8(b), the other mutual promises contained in this Agreement, and Key
Employee’s employment with the Company, and so as to enforce Key Employee’s
promises regarding Confidential Information contained in Section 3.8(b) of this
Agreement, Key Employee agrees that in the event his employment with the Company
is terminated for any reason whatsoever, Key Employee will not, during the
applicable Restricted Period (extended by any period of time during which Key
Employee is in violation of this Section 3.8), directly or indirectly, carry on
or conduct, in competition with the Company or its subsidiaries or affiliates,
any business of the nature in which the Company or its subsidiaries or
affiliates are then engaged in any geographical area in which the Company or its
subsidiaries or affiliates engage in business at the time of such termination or
in which any of them, prior to termination of Key Employee’s employment,
evidenced in writing, at any time during the six month period prior to such
termination, an intention to engage in such business.  Key Employee agrees that
he will not so conduct or engage in any such business either as an individual on
his own account or as a partner or joint venturer or as an Key Employee, agent,
consultant or salesman for any other person or entity, or as an officer or
director of a corporation or as a shareholder in a corporation of which he will
then own 10% or more of any class of stock.
 
(b) Confidential Information.  The Company makes a binding promise not
conditioned upon continued employment to provide Key Employee with certain
Confidential Information above and beyond any Confidential Information Key
Employee may have previously received. Key Employee will not, directly or
indirectly, at any time following termination of his employment with the
Company, reveal, divulge or make known to any person or entity, or use for Key
Employee’s personal benefit (including, without limitation, for the purpose of
soliciting business, whether or not competitive with any business of the Company
or any of its subsidiaries or affiliates), any information acquired during the
Employment Period with regard to the financial, business or other affairs of the
Company or any of its subsidiaries or affiliates (including, without limitation,
any list or record of persons or entities with which the Company or any of its
subsidiaries or affiliates has any dealings), other than (i) information already
in the public domain; (ii) information of a type not considered confidential by
persons engaged in the same business or a business similar to that conducted by
the Company or its subsidiaries and affiliates; or (iii) information that Key
Employee is required to disclose under the following circumstances:  (A) at the
express direction of any authorized governmental entity; (B) pursuant to a
subpoena or other court process; (C) as otherwise required by law or the rules,
regulations, or orders of any applicable regulatory body; or (D) as otherwise
necessary, in the opinion of counsel for Key Employee, to be disclosed by Key
Employee in connection with any legal action or proceeding involving Key
Employee and the Company or any subsidiary or affiliate of the Company in his
capacity as an employee, officer, director, or stockholder of the Company or any
subsidiary or affiliate of the Company.  Key Employee will, at any time
requested by the Company (either during or within two years after his employment
with the Company), promptly deliver to the Company all memoranda, notes,
reports, lists and other documents (and all copies thereof) relating to the
business of the Company or any of its subsidiaries and affiliates which he may
then possess or have under his control.
 
 
 

--------------------------------------------------------------------------------

 
(c) Reasonableness of Restrictions.  Key Employee acknowledges that the
geographic boundaries, scope of prohibited activities, and time duration set
forth in this Section 3.8 are reasonable in nature and are no broader than are
necessary to maintain the confidentiality and the goodwill of the Company and
the confidentiality of its Confidential Information and to protect the
legitimate business interests of the Company, and that the enforcement of such
provisions would not cause Key Employee any undue hardship nor unreasonably
interfere with Key Employee’s ability to earn a livelihood.  If any court
determines that any portion of this Section 3.8 is invalid or unenforceable, the
remainder of this Section 3.8 will not thereby be affected and will be given
full effect without regard to the invalid provisions.  If any court construes
any of the provisions of this Section 3.8, or any part thereof, to be
unreasonable because of the duration or scope of such provision, such court will
have the power to reduce the duration or scope of such provision and to enforce
such provision as so reduced.
 
(d) Enforcement.  Upon Key Employee’s employment with an entity that is not a
subsidiary or affiliate of the Company (a “Successor Employer”) during the
period that the provisions of this Section 3.8 remain in effect, Key Employee
will provide such Successor Employer with a copy of this Agreement and will
notify the Company of such employment within 30 days thereof.  Key Employee
agrees that in the event of a breach of the terms and conditions of this
Section 3.8 by Key Employee, the Company will be entitled, if it so elects, to
institute and prosecute proceedings, either in law or in equity, against Key
Employee, to obtain damages for any such breach, or to enjoin Key Employee from
any conduct in violation of this Section 3.8.
 
3.9 Parachute Payments.  Notwithstanding anything to the contrary in this
Agreement, if Key Employee is a “disqualified individual” (as defined in
section 280G(c) of the Code), and the benefits provided for in this ARTICLE III,
together with any other payments and benefits which Key Employee has the right
to receive from the Company would constitute a “parachute payment” (as defined
in section 280G(b)(2) of the Code), then the benefits provided hereunder
(beginning with any benefit to be paid in cash hereunder) will be reduced (but
not below zero) so that the present value of such total amounts and benefits
received by Key Employee will be $1.00) less than three times Key Employee’s
“base amount” (as defined in section 280G(b)(3) of the Code) and so that no
portion of such amounts and benefits received by Key Employee will be subject to
the excise tax imposed by section 4999 of the Code.  The determination as to
whether such a reduction in the amount of the benefits provided hereunder is
necessary will be made by the Board in good faith.  If a reduced cash payment is
made and through error or otherwise that payment, when aggregated with other
payments and benefits from the Company used in determining if a “parachute
payment” exists, exceeds $1.00 less than three times the Key Employee’s base
amount, then Key Employee will immediately repay such excess to the Company upon
notification that an overpayment has been made.  Nothing in this Section 3.9
will require the Company to be responsible for, or have any liability or
obligation with respect to, Key Employee’s excise tax liabilities under
section 4999 of the Code.
 
3.10 Payments Subject to Section 409A of the Code.  Notwithstanding the
foregoing provisions of this ARTICLE III, if the payment of any severance
compensation or severance benefits under this ARTICLE III would be subject to
additional taxes and interest under section 409A of the Code because the timing
of such payment is not delayed as provided in section 409A(a)(2)(B) of the Code,
then any such payments that Key Employee would otherwise be entitled to during
the first six months following the date of Key Employee’s termination of
employment will be accumulated and paid on the date that is six months after the
date of Key Employee’s termination of employment (or if such payment date does
not fall on a business day of the Company, the next following business day of
the Company), or such earlier date upon which such amount can be paid under
section 409A of the Code without being subject to such additional taxes and
interest.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE IV
 
MISCELLANEOUS
 
4.1 Governing Law.  This Agreement is governed by and will be construed in
accordance with the laws of the State of Texas, without regard to the conflicts
of law principles of such State.
 
4.2 Amendment and Waiver.  The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and Key
Employee, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement will be construed as a waiver of such provisions or
affect the validity, binding effect or enforceability of this Agreement or any
provision hereof.
 
4.3 Severability.  Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law will, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.
 
4.4 Entire Agreement.  Except as provided in the written benefit plans and
programs referenced in Section 2.3(d) and Section 2.3(e), this Agreement
embodies the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.  For
the avoidance of doubt, this Agreement does not supersede or preempt any
understanding, agreement or representation regarding stock, stock options, or
other equity interests.
 
4.5 Withholding of Taxes and Other Employee Deductions.  The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city, and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.
 
4.6 Headings.  The paragraph headings have been inserted for purposes of
convenience and will not be used for interpretive purposes.
 
4.7 Actions by the Board.  Any and all determinations or other actions required
of the Board hereunder that relate specifically to Key Employee’s employment by
the Company or the terms and conditions of such employment will be made by the
members of the Board other than Key Employee (if Key Employee is a member of the
Board), and Key Employee will not have any right to vote or decide upon any such
matter.
 
4.8 Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.
 
[Signature Page Follows]
 

Austin
814324v.2                                                                     
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 
COMPANY:


ORION MARINE GROUP, INC.






By:             /s/ J. Michael Pearson
Name:             J. Michael
Pearson                                                              
Title:             President &
CEO                                                              




KEY EMPLOYEE:
                         /s/ James L. Rose
                         December 15, 2009








Signature Page to
Employment Agreement
(James L. Rose)
 
 

--------------------------------------------------------------------------------

 
